Citation Nr: 0903946	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-16 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the severance of service connection for recurrent 
headaches secondary to diving was proper.

2.  Whether the severance of service connection for hearing 
loss, left ear, was proper.

3.  Whether the severance of service connection for tinnitus 
was proper.

4.  Whether the severance of service connection for thoracic 
spinal cord damage secondary to decompression trauma with 
decreased sensation, left lower extremity, was proper.

5.  Whether the severance of service connection for thoracic 
spinal cord damage secondary to decompression trauma with 
decreased sensation, right lower extremity, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty in the Marines from June 
1972 to August 1974, the Navy reserves from July 28, 1991 to 
August 11, 1991, and the Navy from February 13, 2002 to July 
2, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO that severed service connection for recurrent headaches, 
left ear hearing loss, tinnitus, and right and left lower 
extremity disabilities.  The veteran perfected a timely 
appeal of these determinations to the Board.

In December 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge.  At the hearing, the record was 
held open for an additional 30 days.  However, additional 
evidence was not submitted following the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Here, the Board notes that the veteran, in testimony before 
the Board, identified service records relevant to the 
veteran's claims that may not have been associated with the 
veteran's claims file.  Specifically, the veteran indicated 
that he has service records, including service treatment 
records, in his possession that would be relevant to his 
claims.  The veteran also indicated that he had more recent 
treatment records, including an MRI from Bethesda Naval 
Hospital, that are relevant to his claims.  Upon remand, the 
RO should attempt to obtain these records.
 
The veteran should also be afforded an opportunity to submit 
any other records or opinions pertinent to his claims that 
have not already been associated with the veteran's claims 
file.  In this regard, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered to be constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies in this instance.

In the present appeal, the veteran was provided with notice 
regarding the severance of his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The letter should explain, what, if any, 
information and  evidence not previously 
provided to VA is necessary to 
substantiate each of the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  

The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran 
and request that he identify or provide 
other records or opinions pertinent to 
his claims that have not already been 
associated with the veteran's claims 
file, including any VA and non-VA 
health care providers that have treated 
him for his claimed disabilities, since 
service.  

This should include records identified 
by the veteran in his testimony before 
the Board, including service  records 
and service treatment records in his 
possession, as well as other recent 
medical records including a recent MRI 
from Bethesda Naval Hospital.  

The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  

The veteran and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LLOYD. CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


